Nationwide Life Insurance Company America's marketFLEX II Annuity Individual Deferred Variable Annuity Contracts Issued by Nationwide Life Insurance Company through its Nationwide Variable Account - 4 The date of this prospectus is May 1, 2010 , as amended July 30, 2010 . This prospectus contains basic information you should understand about the contracts before investing.Please read this prospectus carefully and keep it for future reference. Variable annuities are complex investment products with unique benefits and advantages that may be particularly useful in meeting long-term savings and retirement needs. There are costs and charges associated with these benefits and advantages - costs and charges that are different, or do not exist at all, within other investment products.With help from financial consultants and advisers, investors are encouraged to compare and contrast the costs and benefits of the variable annuity described in this prospectus against those of other investment products, especially other variable annuity and variable life insurance products offered by Nationwide and its affiliates. Nationwide offers a wide array of such products, many with different charges, benefit features and underlying investment options.This process of comparison and analysis should aid in determining whether the purchase of the contract described in this prospectus is consistent with your investment objectives, risk tolerance, investment time horizon, marital status, tax situation and other personal characteristics and needs. The Statement of Additional Information (dated May 1, 2010), which contains additional information about the contracts and the Variable Account, has been filed with the Securities and Exchange Commission ("SEC") and is incorporated herein by reference.The table of contents for the Statement of Additional Information is on page 40.For general information or to obtain free copies of the Statement of Additional Information, call Nationwide's service center at 1-866-233-3223 (TDD 1-800-238-3035) or write: Nationwide Life Insurance Company 5100 Rings Road, RR1-04-F4 Dublin, Ohio 43017-1522 The Statement of Additional Information and other material incorporated by reference can be found on the SEC website at: www.sec.gov.Information about this and other Nationwide products can be found at:www.nationwide.com. Information about us and the product (including the Statement of Additional Information) may also be reviewed and copied at the SEC's Public Reference Room in Washington, D.C., or may be obtained, upon payment of a duplicating fee, by writing the Public Reference Section of the SEC, 100 F Street NE, Washington, D.C. 20549.Additional information on the operation of the Public Reference Room may be obtained by calling the SEC at (202) 551-8090.The SEC also maintains a web site (www.sec.gov) that contains the prospectus, the SAI, material incorporated by reference, and other information. Before investing, understand that annuities and/or life insurance products are not insured by the FDIC or any other Federal government agency, and are not deposits or obligations of, guaranteed by, or insured by the depository institution where offered or any of its affiliates.An investment in this annuity involves investment risk, even with respect to amounts allocated to the money market Sub-Account.Annuities that involve investment risk may lose value.These securities have not been approved or disapproved by the SEC, nor has the SEC passed upon the accuracy or adequacy of the prospectus.Any representation to the contrary is a criminal offense. This contract contains features that apply credits to the Contract Value.The benefit of the credits may be more than offset by the additional fees that the Contract Owner will pay in connection with the credits.A contract without credits may cost less.Additionally, the cost of electing an Extra Value Option and the recapture of the credits (in the event of a surrender) could exceed any benefit of receiving the credits. The Sub-Accounts available under this contract invest in the underlying mutual funds of the portfolio companies listed below. · American Century Variable Portfolios, Inc. · BlackRock Variable Series Funds, Inc. · Credit Suisse Trust · Fidelity Variable Insurance Products Fund · Franklin Templeton Variable Insurance Products Trust · Ivy Funds Variable Insurance Portfolios, Inc. · Nationwide Variable Insurance Trust · PIMCO Variable Insurance Trust · Pioneer Variable Contracts Trust · ProFunds · Rydex Variable Trust · Rydex|SGI Variable Trust For a complete list of available Sub-Accounts, please refer to "Appendix A: Underlying Mutual Funds."For more information on the underlying mutual funds, please refer to the prospectus for the mutual fund. 1 Glossary of Special Terms Accumulation Unit - An accounting unit of measure used to calculate the Variable Account Contract Value before the Annuitization Date. Annuitant - The person upon whose continuation of life benefit payments involving life contingencies depends. Annuitization Date -The date on which annuity payments begin. Annuity Commencement Date -The date on which annuity payments are scheduled to begin.This date may be changed by the Contract Owner with Nationwide's consent. Annuity Unit - An accounting unit of measure used to calculate variable annuity payments. Charitable Remainder Trust - A trust meeting the requirements of Section 664 of the Internal Revenue Code. Contract Owner - The person(s) who owns all rights under the contract.All references in this prospectus to "you" shall also mean the Contract Owner. Contract Value - The total value of all Accumulation Units held under the contract and any amounts transferred as a loan to the collateral fixed account. Contract Year - Each year the contract is in force beginning with the date the contract is issued. Daily Net Assets - A figure that is calculated at the end of each Valuation Period and represents the sum of all the Contract Owners' interests in the Sub-Accounts after the deduction of contract and underlying mutual fund expenses. DAP -Dynamic Advantage Program. ERISA - The Employee Retirement Income Security Act of 1974, as amended. FDIC -Federal Deposit Insurance Corporation. Individual Retirement Account -An account that qualifies for favorable tax treatment under Section 408(a) of the Internal Revenue Code, but does not include Roth IRAs. Individual Retirement Annuity - An annuity contract that qualifies for favorable tax treatment under Section 408(b) of the Internal Revenue Code, but does not include Roth IRAs. Investment-Only Contract -A contract purchased by a qualified pension, profit-sharing or stock bonus plan as defined by Section 401(a) of the Internal Revenue Code. Nationwide -Nationwide Life Insurance Company. Net Asset Value - The value of one share of an underlying mutual fund at the close of the New York Stock Exchange. Non-Qualified Contract - A contract which does not qualify for favorable tax treatment as a Qualified Plan, IRA, Roth IRA or Tax Sheltered Annuity. Qualified Plans - Retirement plans which receive favorable tax treatment under Section 401 of the Internal Revenue Code.In this prospectus, all provisions applicable to Qualified Plans apply to Investment-Only Contracts unless specifically stated otherwise. Roth IRA -An annuity contract which qualifies for favorable tax treatment under Section 408A of the Internal Revenue Code. SEC -Securities and Exchange Commission. Simplified Employee Pension IRA ("SEP IRA") -An annuity contract which qualifies for favorable tax treatment under Section 408(k) of the Internal Revenue Code. Simple IRA -An annuity contract which qualifies for favorable tax treatment under Section 408(p) of the Internal Revenue Code. Sub-Accounts -Divisions of the Variable Account each of which invests in a single underlying mutual fund. Tax Sheltered Annuity -An annuity that qualifies for favorable tax treatment under Section 403(b) of the Internal Revenue Code.The Tax Sheltered Annuities sold under this prospectus are not available in connection with investment plans that are subject to ERISA. Valuation Period ("Valuation Day") - Each day the New York Stock Exchange is open for business, or any other day during which there is a sufficient degree of trading of underlying mutual fund shares such that the current Net Asset Value of Accumulation Units or Annuity Units might be materially affected. Variable Account -Nationwide Variable Account - 4, a separate account of Nationwide that contains Variable Account allocations.The Variable Account is divided into Sub-Accounts, each of which invests in shares of a separate underlying mutual fund. 2 Table of Contents Page Glossary of Special Terms 2 Synopsis 5 Underlying Mutual Fund Annual Expenses 6 Example 7 Condensed Financial Information 7 Financial Statements 7 Nationwide Life Insurance Company 7 Nationwide Investment Services Corporation 7 Investing in the Contract 8 Minimum Initial and Subsequent Purchase Payments Dollar Limit Restrictions The Variable Account and Underlying Mutual Funds The Contract in General 10 Distribution, Promotional and Sales Expenses Underlying Mutual Fund Payments Profitability Contract Modification Standard Charges and Deductions 12 Underlying Mutual Fund Annual Expenses Mortality and Expense Risk Charge Administrative Charge Contingent Deferred Sales Charge Premium Taxes Short-Term Trading Fees Optional Contract Benefits, Charges and Deductions 14 CDSC Options Death Benefit Options Extra Value Options iFLEX Option Dynamic Advantage Program Removal of Variable Account Charges 19 Ownership and Interests in the Contract 19 Contract Owner Joint Owner Contingent Owner Annuitant Contingent Annuitant Co-Annuitant Beneficiary and Contingent Beneficiary Changes to the Parties to the Contract Operation of the Contract 21 Minimum Initial and Subsequent Purchase Payments Purchase Payment Credits Pricing Application and Allocation of Purchase Payments Determining the Contract Value Transfers Prior to Annuitization Frequent Trading and Transfer Restrictions Transfers After Annuitization Transfer Requests Right to Examine and Cancel 26 Surrender (Redemption) 26 Partial Surrenders (Partial Redemptions) Full Surrenders (Full Redemptions) Surrenders Under a Texas Optional Retirement Program or a Louisiana Optional Retirement Plan Surrenders Under a Tax Sheltered Annuity 3 Table of Contents (continued) Page Loan Privilege 28 Minimum and Maximum Loan Amounts Maximum Loan Processing Fee How Loan Requests are Processed Loan Interest Loan Repayment Distributions and Annuity Payments Transferring the Contract Grace Period and Loan Default Assignment 29 Contract Owner Services 29 Systematic Withdrawals Dynamic Advantage Program Annuity Commencement Date 31 Annuitizing the Contract 32 Annuitization Date Annuitization Fixed Payment Annuity Variable Payment Annuity Frequency and Amount of Annuity Payments Annuity Payment Options Death Benefits 33 Death of Contract Owner – Non-Qualified Contracts Death of Annuitant – Non-Qualified Contracts Death of Contract Owner/Annuitant Death Benefit Payment Death Benefit Calculations Statements and Reports 36 Legal Proceedings 36 Table of Contents of the Statement of Additional Information 40 Appendix A: Underlying Mutual Funds 41 Appendix B: Condensed Financial Information 53 Appendix C: Contract Types and Tax Information 65 Appendix D: State Variations 75 4 Synopsis Contract Expenses The following tables describe the fees and expenses that a Contract Owner will pay when buying, owning, or surrendering the contract.Please refer to the applicable section later in this prospectus for a detailed description of each charge. The first table describes the fees and expenses a Contract Owner will pay at the time the contract is purchased, surrendered, or when cash value is transferred between investment options. Contract Owner Transaction Expenses Maximum Contingent Deferred Sales Charge ("CDSC") (as a percentage of purchase payments surrendered) Contracts that elect the standard CDSC schedule will be referred to as "B Schedule" contracts. Range of CDSC over time: 7% Number of Completed Years from Date of Purchase Payment 0 1 2 3 4 5 6 7 CDSC Percentage 7% 7% 6% 5% 4% 3% 2% 0% Some state jurisdictions require a lower CDSC schedule.Please refer to your contract for state specific information. Maximum Loan Processing Fee $251 Maximum Premium Tax Charge (as a percentage of purchase payments) 5%2 Maximum Short-Term Trading Fee (as a percentage of transaction amount) 1% The next table describes the fees and expenses that a Contract Owner will pay periodically during the life of the contract (not including underlying mutual fund fees and expenses). Recurring Contract Expenses Annual Loan Interest Charge 2.25%3 Variable Account Annual Expenses (annualized rate of total Variable Account charges as a percentage of the Daily Net Assets) Mortality and Expense Risk Charge 1.05% Administrative Charge 0.20% CDSC Options (an applicant may purchase one) Four Year CDSC Option ("L Schedule Option") Charge Total Variable Account Charges (including this option only) Range of L Schedule Option CDSC over time: 0.35% 1.60% Number of Completed Years from Date of Purchase Payment 0 1 2 3 4 CDSC Percentage 7% 7% 6% 5% 0% No CDSC Option ("C Schedule Option") Charge Total Variable Account Charges (including this option only) 0.40% 1.65% Death Benefit Options (an applicant may purchase one) Highest Anniversary Enhanced Death Benefit Option Charge Total Variable Account Charges (including this option only) 0.30% 1.55% Return of Premium Enhanced Death Benefit Option Charge Total Variable Account Charges (including this option only) 0.20% 1.45% (continued on next page) 5 Recurring Contract Expenses (continued) Extra Value Options4 (an applicant may purchase one) 3% Extra Value Option Charge Total Variable Account Charges (including this option only) 0.40% 1.65% 4% Extra Value Option Charge Total Variable Account Charges (including this option only) 0.55% 1.80% iFLEX Option Charge (no longer available for election) Total Variable Account Charges (including this option only) 0.60%5 1.85% Dynamic Advantage Program ("DAP") Charge (no longer available for election) Total Variable Account Charges (including this option only) 0.35% 1.60% The next table shows the fees and expenses that a Contract Owner would pay if he/she elected all of the optional benefits under the contract (and the most expensive of mutually exclusive optional benefits). Summary of Maximum Contract Expenses (Expenses shown are the annualized rates charged as a percentage of the Daily Net Assets of the Variable Account.) Mortality and Expense Risk Charge (applicable to all contracts) 1.05% Administrative Charge (applicable to all contracts) 0.20% C Schedule Option Charge 0.40% Highest Anniversary Enhanced Death Benefit Option Charge 0.30% 4% Extra Value Option Charge 0.55% Dynamic Advantage Program Charge 0.35% iFLEX Option Charge 0.60% Maximum Possible Total Variable Account Charges 3.45% Underlying Mutual Fund Annual Expenses The next table provides the minimum and maximum total operating expenses, as of December 31, 2009, charged by the underlying mutual funds that you may pay periodically during the life of the Contract.The table does not reflect Short-Term Trading Fees.More detail concerning each underlying mutual fund's fees and expenses is contained in the prospectus for each underlying mutual fund. Total Annual Underlying Mutual Fund Operating Expenses Minimum Maximum Expenses that are deducted from underlying mutual fund assets, including management fees, distribution (12b-1) fees, and other expenses, as a percentage of underlying mutual fund assets. 0.70% 4.07 % The minimum and maximum underlying mutual fund operating expenses indicated above do not reflect voluntary or contractual reimbursements and/or waivers applied to some underlying mutual funds.Therefore, actual expenses could be lower.Refer to the underlying mutual fund prospectuses for specific expense information. 6 Example This Example is intended to help Contract Owners compare the cost of investing in the contract with the cost of investing in other variable annuity contracts.These costs include Contract Owner transaction expenses, contract fees, Variable Account annual expenses, and underlying mutual fund fees and expenses.The Example does not reflect premium taxes or Short-Term Trading Fees which, if reflected, would result in higher expenses. The Example assumes: · a $10,000 investment in the contract for the time periods indicated; · a 5% return each year; · the maximum and the minimum fees and expenses of any of the underlying mutual funds; · the B Schedule CDSC; and · the total Variable Account charges associated with the most expensive combination of optional benefits (3.45%). For those contracts that do not elect the most expensive combination of optional benefits, the expenses would be lower. If you surrender your contract at the end of the applicable time period If you annuitize your contract at the end of the applicable time period If you do not surrender your contract 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. Maximum Total Underlying Mutual Fund Operating Expenses ( 4.07 %) $ 1,420 $2, 751 $3, 996 $ 6,943 * $ 2,031 $ 3,726 $ 6,943 $ 790 $ 2,301 $ 3,726 $ 6,493 Minimum Total Underlying Mutual Fund Operating Expenses (0.70%) $1,066 $1,766 $2,477 $4,486 * $1,316 $2,207 $4,486 $436 $1,316 $2,207 $4,486 *The contracts sold under this prospectus do not permit annuitization during the first two Contract Years. 1 Nationwide may assess a loan processing fee at the time each new loan is processed.Currently, Nationwide does not assess a loan processing fee. 2 Nationwide will charge between 0% and 5% of purchase payments for premium taxes levied by state or other government entities.The amount assessed to the contract will equal the amount assessed by the state or government entity. 3 The loan interest rate is determined, based on market conditions, at the time of loan application or issuance.The loan balance in the collateral fixed account is credited with interest at 2.25% less than the loan interest rate.Thus, the maximum net loan interest charge is an annual rate of 2.25%, which is applied against the outstanding loan balance. 4 Nationwide will discontinue deducting the charge associated with the 3% and 4% Extra Value Options 7 years from the date the contract was issued. 5 Currently, the variable account charge for the iFLEX Option is equal to an annualized rate of 0.40% of the Daily Net Assets of the variable account. Condensed Financial Information The value of an Accumulation Unit is determined on the basis of changes in the per share value of the underling mutual funds and the assessment of Variable Account charges which may vary from contract to contract (for more information on the calculation of Accumulation Unit values, see "Determining Variable Account Value – Valuing an Accumulation Unit").Please refer to "Appendix B: Condensed Financial Information" for information regarding the minimum and maximum class of Accumulation Unit values.All classes of Accumulation Unit values may be obtained, free of charge, by contacting Nationwide's home office at the telephone number listed on page 1 of this prospectus. Financial Statements Financial statements for the Variable Account and consolidated financial statements for Nationwide are located in the Statement of Additional Information.A current Statement of Additional Information may be obtained, without charge, by contacting Nationwide's home office at the telephone number listed on page 1 of this prospectus. Nationwide Life Insurance
